                                             Case 3:19-cv-07799-SI Document 85 Filed 09/03/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        WEBCORE-OBAYASHI JOINT                           Case No. 19-cv-07799-SI
                                            VENTURE,
                                   9
                                                          Plaintiff,                         ORDER APPOINTING MARTIN
                                  10                                                         QUINN AS SPECIAL MASTER TO
                                                    v.                                       OVERSEE DISCOVERY AND
                                  11                                                         REFERRING DISCOVERY DISPUTE
                                            ZURICH AMERICAN INSURANCE
                                  12        COMPANY,
Northern District of California
 United States District Court




                                  13                      Defendant.

                                  14

                                  15           In an order filed August 31, 2021, the Court notified the parties of its intention to appoint

                                  16   Mr. Martin Quinn as a Special Master to oversee discovery in this litigation. Mr. Quinn has notified

                                  17   the Court that he is willing to accept the appointment, and he has filed an affidavit stating that there

                                  18   are no grounds for disqualification. Accordingly, the Court APPOINTS Mr. Quinn as Special

                                  19   Master and enters this order setting forth the terms of his appointment. The Court also REFERS

                                  20   one pending discovery matter to Mr. Quinn for resolution: Docket No. 81.

                                  21           The Clerk shall add Martin Quinn as a filer on the Court’s Electronic Case Filing system

                                  22   (“ECF”), at mquinn@jamsadr.com, and the Clerk shall electronically serve this order on Mr. Quinn

                                  23   and his case manager Ms. Chan at schan@jamsadr.com.

                                  24

                                  25   I.      Basis for Appointment

                                  26           1.        Appointment. Pursuant to Federal Rule of Civil Procedure 53 the Court hereby

                                  27   appoints Martin Quinn as a Special Master to assist the Court in this litigation. The Special Master

                                  28   is hereby appointed pursuant to Rule 53(a)(1) to perform duties consented to by the parties (Rule
                                             Case 3:19-cv-07799-SI Document 85 Filed 09/03/21 Page 2 of 5




                                   1   53(a)(1)(A)), and to address pretrial matters that cannot be addressed effectively and timely by an

                                   2   available district judge or magistrate judge of the district (Rule 53(a)(1)(C)).

                                   3          2.      No Grounds for Disqualification. Pursuant to Rule 53(a)(2) and 53(b)(3), the Special

                                   4   Master has filed an affidavit with this Court that states that he has no relationship to the parties,

                                   5   counsel, action, or Court that would require disqualification of a judge under 28 U.S.C. § 455.

                                   6   During the course of these proceedings, the Special Master and the parties shall notify this Court

                                   7   immediately if they become aware of any potential grounds that would require disqualification.

                                   8          3.      Fairness Considerations. Pursuant to Rule 53(a)(3), the Court has considered the

                                   9   fairness of imposing the likely expenses of the Special Master on the parties. The Court believes

                                  10   that the appointment and use of the Special Master will materially advance the litigation, thereby

                                  11   achieving considerable cost-saving to all parties. The Court will protect against unreasonable

                                  12   expenses and delay through regular communication with the Special Master and counsel. The
Northern District of California
 United States District Court




                                  13   Special Master will work with the parties to minimize the time and expense related to proceedings

                                  14   before the Special Master.

                                  15          4.      Proper Notice Given to All Parties. Pursuant to Rule 53(b)(1), the Court gave all

                                  16   parties to these proceedings notice of its intent to appoint the Special Master and an opportunity to

                                  17   be heard with respect to such an appointment before issuing this Order.

                                  18
                                  19   II.    Special Master’s Duties, Authority and Compensation
                                  20          5.      Diligence. Pursuant to Rule 53(b)(2), the Court hereby directs the Special Master to

                                  21   proceed with all reasonable diligence in performing his duties in these proceedings.

                                  22          6.      Scope of the Special Master’s Duties. Pursuant to Rule 53(b)(2)(A), the Special

                                  23   Master shall assist the Court with all discovery disputes and managing the conduct of discovery to

                                  24   promote efficiency and savings of time and cost, and dealing with any other matters which the Court

                                  25   may direct him to undertake. The Special Master shall have the authority to set the date, time and

                                  26   place for all hearings, to preside over hearings, to take evidence, to conduct telephonic conferences

                                  27   to resolve disputes arising during depositions, and to issue orders awarding non-contempt sanctions,

                                  28   including, without limitation, the award of attorneys’ fees, as provided by Rules 37 and 45. The
                                                                                          2
                                            Case 3:19-cv-07799-SI Document 85 Filed 09/03/21 Page 3 of 5




                                   1   Special Master may recommend a contempt sanction against a party and sanctions against a

                                   2   nonparty as provided in Rule 53(c)(2). The Special Master is authorized to receive and consider

                                   3   information designated as confidential pursuant to the Protective Order entered in this matter. The

                                   4   Special Master has agreed to be bound by said Protective Order.

                                   5          7.      Scope of the Special Master’s Authority. The Special Master shall have the authority

                                   6   provided in Rule 53(c) and 53(d).

                                   7          8.      Procedure for Motions Submitted to the Special Master.              The procedural

                                   8   requirements contained in this Court’s Pretrial Orders shall govern any motion practice before the

                                   9   Special Master.

                                  10          9.      Ex Parte Communications. Pursuant to Rule 53(b)(2)(B), the Special Master may

                                  11   communicate ex parte with the Court at any time. The Special Master shall not communicate ex

                                  12   parte with any party without first providing notice to, and receiving consent from, plaintiff’s and
Northern District of California
 United States District Court




                                  13   defendant’s counsel.

                                  14          10.     Preservation of Materials and Preparation of Record. Pursuant to Rule 53(b)(2)(c),

                                  15   the Special Master shall maintain orderly files consisting of all documents submitted to him by the

                                  16   parties and of any of his written orders, findings, and/or recommendations. Pursuant to Rule 53(e),

                                  17   the Special Master shall file any written orders, findings, and/or recommendations with the Court

                                  18   via ECF. Such filing shall fulfill the Special Master’s duty to serve his orders on the parties. Any

                                  19   records of the Special Master’s activities other than written orders, findings, and/or

                                  20   recommendations shall be filed in accordance with paragraph 15 herein.

                                  21          11.     Compensation. Pursuant to Rule 53(b)(2)(E) and 53(h), the Special Master shall be

                                  22   compensated at an hourly rate to be set by Mr. Quinn after consultation with the parties, plus the

                                  23   Administrative Fee charged by JAMS, and shall be reimbursed for any out-of-pocket expenses (e.g.,

                                  24   expenses for telephone conference calls). The Special Master shall not charge for travel time. Mr.

                                  25   Quinn shall prepare a monthly invoice for his services, which he shall provide to counsel. Plaintiff

                                  26   and defendant shall each pay half of the monthly invoice, unless the Special Master or the Court

                                  27   directs otherwise. Counsel shall each be responsible for promptly forwarding payment of the

                                  28   Special Master’s invoice.
                                                                                        3
                                              Case 3:19-cv-07799-SI Document 85 Filed 09/03/21 Page 4 of 5




                                   1           12.    Special Master’s Reports to Court. Pursuant to Rule 53(e), the Special Master shall

                                   2   issue orders on motions presented to him which shall be final and not require the Court’s signature,

                                   3   subject to the parties’ right to file objections as described below. If the Special Master considers it

                                   4   advisable to make a Report to the Court, he shall do so in accordance with Rule 53(f).

                                   5

                                   6   III.    Action on Special Master’s Orders, Reports, or Recommendations
                                   7           13.    Scope of Section. Pursuant to Rule 53(b)(2)(D) and 53(g), the procedures described

                                   8   in paragraphs 14 through 17 herein shall govern any action on the Special Master’s orders, reports,

                                   9   and/or recommendations.

                                  10           14.    Time Limits for Review. Any party wishing to file objections to or a motion to adopt

                                  11   or modify the Special Master’s orders, reports, and/or recommendations must file such objections

                                  12   or motion with the Court within 14 days from the day the Special Master filed the order, report,
Northern District of California
 United States District Court




                                  13   and/or recommendation via ECF. Any order issued by the Special Master shall remain in effect

                                  14   pending any such objection or motion.

                                  15           15.    Filing the Record for Review. The party filing the objection or motion shall submit

                                  16   with such objection or motion any record necessary for the Court to review the Special Master’s

                                  17   order, report, and/or recommendation, including any transcripts of proceedings before the Special

                                  18   Master and any submitted by the parties in connection with the Special Master’s order, report, and/or

                                  19   recommendation. Failure to provide the record shall constitute grounds for the Court to overrule

                                  20   the objection or deny the motion.

                                  21           16.    Standard for the Court’s Review. Pursuant to Rule 53(g)(3)-(5), the Court shall

                                  22   review findings of fact made or recommended by the Special Master for clear error. The Court shall

                                  23   review de novo any conclusions of law made or recommended by the Special Master. The Court

                                  24   will set aside the Special Master’s ruling on a procedural matter only for an abuse of discretion.

                                  25           17.    Court’s Actions on Special Master’s Orders. Pursuant to Rule 53(g)(1), in acting on

                                  26   an order, report, or recommendation of the Special Master, the Court shall afford the parties an

                                  27   opportunity to present their positions and, in its discretion, may receive evidence, and may adopt or

                                  28   affirm; modify; wholly or partly reject or reverse; resubmit to the Special Master with instructions;
                                                                                         4
                                            Case 3:19-cv-07799-SI Document 85 Filed 09/03/21 Page 5 of 5




                                   1   or make any further orders it deems appropriate.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: September 3, 2021                    ______________________________________
                                                                                     SUSAN ILLSTON
                                   6                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
